PER CURIAM.
In this case, we affirm the trial judge’s granting of a summary judgment. On June 9, 2000, this Court issued an Order which denied Appellant’s counsel’s request to withdraw. The last paragraph of that Order suggested that at the conclusion of this appeal, issues of misrepresentation might be referred to the trial judge, as special master, to determine what, if any, were made. We are now satisfied this would serve no useful purpose. We further determine that consideration of attorney’s fees under section 57.105, Florida Statutes, would not be warranted.
AFFIRMED.
W. SHARP, and PLEUS, JJ., and R. POWELL, Associate Judge, concur.